AMERICAN INDEPENDENCE FUNDS TRUST RX FUNDS TRUST DISTRIBUTION AGREEMENT THIS DISTRIBUTION AGREEMENT(the “Agreement”) is made as of the 1stday of August, 2015 by and among American Independence Funds Trust and Rx Funds Trust (the “Trusts”), each a Delaware Business Trust, RiskX Investments, LLC (the “Adviser”), a Delaware limited liability company, and Matrix Capital Group (the “Distributor”), a New York corporation. This Agreement is intended to replace in its entirety any earlier dated distribution agreement between the Distributor and the Trusts, and any other such distribution agreement shall be deemed terminated upon the effectiveness of this Agreement. WITNESSETH THAT: WHEREAS, the Trusts are each registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”) and have each registered their shares of beneficial interest (the “Shares”) under the Securities Act of 1933, as amended (the “1933 Act”) in one or more distinct series of Shares (each a “Fund” and together the “Funds”); WHEREAS, the Distributor is a broker-dealer registered with the U.S. Securities and Exchange Commission (the “SEC”) and a member in good standing of the Financial Industry Regulatory Authority(“FINRA”); WHEREAS, the Trusts, the Adviser and the Distributor desire to enter into this Agreement pursuant to which the Distributor will provide distribution services to the Funds identified on Schedule A, as may be amended from time to time, on the terms and conditions hereinafter set forth; and WHEREAS, this Agreement has been approved, with respect to the Trusts by separate votes of each Trust’s Board of Trustees (“Board”) and of those Board members who are not “interested persons” of the Trusts, as defined in the 1940 Act and who have no direct or indirect financial interest in the operation of the plan of distribution adopted pursuant to Rule 12b-1 under the 1940 Act (“Plan”) of each Trust or in any agreements related to such plan in conformity with Section15 of, and Rule 12b-1 under, the 1940 Act. NOW, THEREFORE, in consideration of the premises and mutual covenants contained in this Agreement, the Trusts, the Adviser and the Distributor, intending to be legally bound hereby, agree as follows: 1.Appointment of Distributor. The Trusts hereby appoint the Distributor as their agent for the distribution of the Shares, and the Distributor hereby accepts such appointment under the terms of this Agreement. The Trusts shall not sell any Shares to any person except to fill orders for the Shares received through the Distributor; provided, however, that the foregoing exclusive right shall not apply: (i) to Shares issued or sold in connection with the merger or consolidation of any other investment company with the Trusts or the acquisition by purchase or otherwise of all or substantially all of the assets of any investment company or substantially all of the outstanding shares of any such company by the Trusts; (ii) to Shares which may be offered by the Funds to their shareholders for reinvestment of cash distributed from capital gains or net investment income of the Trusts; (iii) to Shares which may be issued to shareholders of other funds who exercise any exchange privilege set forth in the Funds’ Prospectuses, or (iv) in connection with a reorganization of the Trusts or any Fund.
